EXHIBIT 10.1 CREDIT AGREEMENT+ among ENOVA INTERNATIONAL, INC., as a Borrower and the Parent, CERTAIN RESTRICTED SUBSIDIARIES OF THE PARENTFROM TIME TO TIME PARTY HERETO, as Borrowers, CERTAIN RESTRICTED SUBSIDIARIES OF THE PARENTFROM TIME TO TIME PARTY HERETO, as Guarantors, THE LENDERS PARTY HERETO, and TBK BANK, SSB, as Administrative Agent and Collateral Agent Dated as of June 30, 2017 JEFFERIES FINANCE LLC and TBK BANK, SSB, as Joint Lead Arrangers and Joint Lead Bookrunners + Confidential Treatment Requested.Confidential portions of this document have been redacted and have been separately filed with the Securities and Exchange Commission. *** Indicates confidential material redacted and filed separately with the Securities and Exchange Commission.Confidential treatment has been requested with respect to the redacted material. TABLE OF CONTENTS Page ARTICLE IDEFINITIONS Section 1.1. Defined Terms.1 Section 1.2. Other Definitional Provisions.34 Section 1.3. Accounting Terms.35 Section 1.4. Time References.36 Section 1.5. Execution of Documents.36 Section 1.6. Letter of Credit Amounts.36 ARTICLE IITHE LOANS; AMOUNT AND TERMS Section 2.1. Revolving Loans.36 Section 2.2. Swingline Loan Subfacility.38 Section 2.3. Letter of Credit Subfacility.39 Section 2.4. Fees.46 Section 2.5. Commitment Terminations or Reductions.47 Section 2.6. Prepayments.47 Section 2.7. Default Rate and Payment Dates.49 Section 2.8. [Reserved].49 Section 2.9. Computation of Interest and Fees; Usury.49 Section 2.10. Pro Rata Treatment and Payments.50 Section 2.11. Non-Receipt of Funds by the Administrative Agent.51 Section 2.12. [Reserved.]52 Section 2.13. Yield Protection.52 Section 2.14. [Reserved.]53 Section 2.15. Taxes.53 Section 2.16. [Reserved.]57 Section 2.17. [Reserved.]57 Section 2.18. Replacement of Lenders.57 Section 2.19. Revolving Facility Increases.58 Section 2.20. Defaulting Lenders.59 Section 2.21. Extension of Revolving Loans and Revolving Commitments.61 Section 2.22. No Plan Assets.63 ARTICLE IIIREPRESENTATIONS AND WARRANTIES Section 3.1. Existence, Qualification and Power; Compliance with Laws.63 Section 3.2. Authorization; No Contravention.64 Section 3.3. Governmental Authorization.64 Section 3.4. Binding Effect.64 Section 3.5. Financial Statements; No Material Adverse Effect.64 Section 3.6. Litigation.65 Section 3.7. Ownership of Property; Liens.65 Section 3.8. Environmental Compliance.65 i Section 3.9. Taxes.65 Section 3.10. ERISA Compliance.65 Section 3.11. Capitalization and Subsidiaries.66 Section 3.12. Margin Regulations; Investment Company Act.66 Section 3.13. Disclosure.66 Section 3.14. Intellectual Property; Licenses, Etc.66 Section 3.15. Solvent.67 Section 3.16. Compliance with FCPA.67 Section 3.17. Anti-Money Laundering Laws.67 Section 3.18. Compliance with OFAC Rules and Regulations.67 Section 3.19. Margin Stock.67 Section 3.20. [Reserved.]68 Section 3.21. Servicing.68 Section 3.22. Employment Matters68 ARTICLE IVCONDITIONS PRECEDENT Section 4.1. Conditions to Initial Extensions of Credit.68 Section 4.2. Conditions to All Extensions of Credit.71 ARTICLE VAFFIRMATIVE COVENANTS Section 5.1. Financial Statements.71 Section 5.2. Certificates; Other Information.72 Section 5.3. Notices of Material Events.73 Section 5.4. Payment of Obligations.74 Section 5.5. Preservation of Existence, Etc.74 Section 5.6. Maintenance of Properties.75 Section 5.7. Maintenance of Insurance.75 Section 5.8. Compliance with Laws.75 Section 5.9. Books and Records.75 Section 5.10. Inspection Rights.76 Section 5.11. Compliance with ERISA.76 Section 5.12. Use of Proceeds.76 Section 5.13. Further Assurances.76 Section 5.14. Notice of Formation of Subsidiary.77 Section 5.15. New Domestic Subsidiaries.77 Section 5.16. Unrestricted Subsidiaries.77 Section 5.17. Compliance with Environmental Laws.78 Section 5.18. Compliance with FCPA, OFAC and Anti-Money Laundering Laws.78 Section 5.19. Post-Closing Covenants.78 ARTICLE VINEGATIVE COVENANTS Section 6.1. Liens.78 Section 6.2. Indebtedness.79 Section 6.3. Investments.82 Section 6.4. Fundamental Changes.84 ii Section 6.5. Dispositions.85 Section 6.6. Restricted Payments.87 Section 6.7. Change in Nature of Business.88 Section 6.8. Transactions with Affiliates.89 Section 6.9. Burdensome Agreements.89 Section 6.10. Amendment of Organization Documents and Fiscal Year.90 Section 6.11. Amendment of Subordinated Debt.90 Section 6.12. Amendment of Senior Notes or Additional Notes.90 Section 6.13. Guaranties.90 Section 6.14. Financial Covenants.91 ARTICLE VIIEVENTS OF DEFAULT Section 7.1. Events of Default.91 Section 7.2. Acceleration; Remedies.93 Section 7.3. Equity Cure.93 ARTICLE VIIITHE ADMINISTRATIVE AGENT Section 8.1. Appointment and Authority.94 Section 8.2. Nature of Duties.95 Section 8.3. Exculpatory Provisions.95 Section 8.4. Reliance by Administrative Agent.96 Section 8.5. Notice of Default.96 Section 8.6. Non-Reliance on Administrative Agent and Other Lenders.96 Section 8.7. Indemnification.97 Section 8.8. Administrative Agent in Its Individual Capacity.97 Section 8.9. Successor Administrative Agent.97 Section 8.10. Guaranty and Collateral Matters.98 Section 8.11. Bank Products.98 ARTICLE IXMISCELLANEOUS Section 9.1. Amendments, Waivers and Consents.99 Section 9.2. Notices.101 Section 9.3. No Waiver; Cumulative Remedies.103 Section 9.4. Survival of Representations and Warranties.103 Section 9.5. Payment of Expenses and Taxes; Indemnity.104 Section 9.6. Successors and Assigns; Participations.105 Section 9.7. Right of Set-off; Sharing of Payments.109 Section 9.8. Table of Contents and Section Headings.110 Section 9.9. Counterparts; Effectiveness; Electronic Execution.110 Section 9.10. Severability.110 Section 9.11. Integration.110 Section 9.12. Governing Law.110 Section 9.13. Consent to Jurisdiction; Service of Process and Venue.111 Section 9.14. Confidentiality.111 Section 9.15. Acknowledgments.112 iii Section 9.16. Waivers of Jury Trial; Waiver of Consequential Damages.112 Section 9.17. Patriot Act Notice.113 Section 9.18. Resolution of Drafting Ambiguities.113 Section 9.19. Subordination of Intercompany Debt.113 Section 9.20. Continuing Agreement.113 Section 9.21. [Reserved.]114 Section 9.22. Press Releases and Related Matters.114 Section 9.23. Appointment of Borrower Representative.114 Section 9.24. No Advisory or Fiduciary Responsibility.114 Section 9.25. Responsible Officers and Authorized Officers.115 Section 9.26. Entire Agreement.115 ARTICLE XGUARANTY Section 10.1. The Guaranty.115 Section 10.2. Bankruptcy.116 Section 10.3. Nature of Liability.116 Section 10.4. Independent Obligation.116 Section 10.5. Authorization.116 Section 10.6. Reliance.117 Section 10.7. Waiver.117 Section 10.8. Limitation on Enforcement.118 Section 10.9. Confirmation of Payment.118 Section 10.10. Eligible Contract Participant.118 Section 10.11. Keepwell.118 Section 10.12. Joint and Several Liability of Borrowers.119 iv Schedules Schedule 1.1 Subsidiaries Groups Schedule 2.1(a) Commitments Schedule 3.1(d)Compliance with Laws Schedule 3.6LitigationSchedule 3.7(b)Real Property Schedule 5.19Post-Closing Covenants Schedule 6.1 Liens Schedule 6.2(k) IndebtednessSchedule 6.3InvestmentsSchedule 6.8Transactions with Affiliates Exhibits Exhibit 1.1(a) Form of Account Designation Notice Exhibit 1.1(b) Form of Assignment and Assumption Exhibit 1.1(c)Form of Borrowing Base Certificate Exhibit 1.1(d) Form of Joinder Agreement Exhibit 1.1(e) Form of Notice of Borrowing Exhibit 1.1(g) Form of Bank Product Provider Notice Exhibit 2.1(v) Form of Revolving Loan Note Exhibit 2.2(d) Form of Swingline Loan Note Exhibit 2.3(b)Form of Letter of Credit Issuance Request Exhibit 4.1(g) Form of Solvency Certificate Exhibit 4.1(m) Form of Closing Certificate Exhibit 5.2(a) Form of Compliance Certificate Exhibit F-1U.S. Tax Compliance Certificate Exhibit F-2U.S. Tax Compliance Certificate Exhibit F-3U.S. Tax Compliance Certificate Exhibit F-4U.S. Tax Compliance Certificate v THIS CREDIT AGREEMENT, dated as of June 30, 2017, is by and among ENOVA INTERNATIONAL, INC., a Delaware corporation (“Parent”), certain wholly-owned Restricted Subsidiaries (as hereinafter defined) of the Parent party hereto from time to time as borrowers (each such person and the Parent, individually, a “Borrower” and collectively, jointly and severally, the “Borrowers”), the Guarantors (as hereinafter defined), the Lenders (as hereinafter defined) and TBK BANK, SSB, as administrative agent and collateral agent for the Lenders hereunder (in such capacities, the “Administrative Agent”). W I T N E S S E T H: WHEREAS, the Credit Parties (as hereinafter defined) have requested that the Lenders make revolving loan commitments and other financial accommodations to the Credit Parties in an aggregate amount of up to $40,000,000 (which may be increased from time to time pursuant to Section 2.19), as more particularly described herein; and WHEREAS, the Lenders have agreed to make such loans and other financial accommodations to the Credit Parties on the terms and conditions contained herein. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, such parties hereby agree as follows: ARTICLE IDEFINITIONS Section 1.1.Defined Terms.
